Citation Nr: 1308899	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

Service connection for a skin disorder, to include as due to herbicide exposure was previously denied by the Board of Veterans' Appeals (Board) in March 1989, and May 1997.  

This matter initially came before the Board on appeal from an August 2003 decision by the RO which denied the Veteran's claim of service connection for chloracne on a de novo basis.  A hearing before the undersigned was held at the RO in May 2011.  In April 2012, the Board found that the previous denial of the Veteran's claim for a skin disorder in March 1989 and May 1997, encompassed the underlying claim of chloracne, and was final.  However, the Board concluded that the evidence submitted with the current claim was new and material sufficient to reopen the claim, and remanded the appeal for additional development.  

As noted in the prior remand, in March 2011 and May 2011 statements, the Veteran raised the following claims: petitions to reopen previously denied claims for entitlement to service connection for a organic brain disease (originally claimed as residuals of arteriovenous malformation), a left knee disorder, and a psychiatric disorder; and claims for entitlement to service connection for a heart disorder, prostate cancer, diabetes mellitus, erectile dysfunction, and peripheral neuropathy in both the upper and lower extremities. Since these matters have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them. They are referred to the AOJ for appropriate action.


FINDING OF FACT

A chronic skin disorder was not present in service or until many years thereafter, and there is no credible or competent medical evidence that any current skin disorder is related to service, to include as due to herbicide exposure.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active duty service, nor may it be presumed to have incurred during service or as a result of exposure to herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2003 and January 2011.  Although the most recent letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the Veteran, as the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in November 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified before the undersigned at a hearing at the RO in May 2011.  The Board finds that the VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the May 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, the undersigned VLJ discussed the issue and the bases of the prior RO determination, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finally, the Board finds that there was substantial compliance with the April 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in April 2012 directed the RO to obtain Social Security Administration (SSA) disability benefit records and copies of VA treatment records from January 2011 to the present.  The RO was also directed to schedule the Veteran for a VA examination.  The claims file shows that the RO requested SSA records, but was informed in May 2012 that these records had been destroyed.  The Veteran was informed of this fact in a June 2012 letter and the RO did a formal finding of unavailability that same month.  Moreover, additional VA treatment records dated from November 2012 were associated with the Veteran's Virtual VA electronic record.  Further, the Veteran was afforded a VA examination in September 2012, which as discussed further below, is sufficient for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the April 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Skin Disorder

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that he was treated for chronic skin problems "all over" his body, including his head, face, ears, back, groin and feet while in Vietnam, and that he has had chronic skin problems ever since.  The Veteran testified that his skin disorder was diagnosed as "laterite palsy" when he was in Southeast Asia, and that he sought medical attention from various private doctors after service, but did not with VA until 1986.  (T p.3-4).  

On a Report of Medical History (RMH) for service enlistment in June 1966, the Veteran reported a history of boils and furuncles.  Physical examination of the skin at that time was normal.  The STRs showed that the Veteran was treated with Tinactin for fungus of the feet on one occasion while at Ft Benning, Georgia in March 1968, and was returned to full duty.  On a RMH for separation from service in June 1968, the Veteran specifically denied any skin problems, and no pertinent abnormalities were noted at that time.  The Veteran's head, face, neck, scalp, feet and skin were normal on examination.  

On a VA Agent Orange dermatology examination in November 1986, the Veteran reported a 20 year history of blisters and scaling on his hands, and said that it started when he got back from the service.  The Veteran reported that he was a self-employed air conditioning mechanic, and had been a carpenter in service.  On examination, there were some vesicles on his fourth and fifth fingers, but no evidence of chloracne.  The diagnosis was dyshidrotic eczema of the fingers.  

On his original application for VA compensation benefits, received in May 1987, the Veteran reported a history of dyshidrotic eczema of the hands since 1978.  On VA examination in July 1987, the Veteran reported that he had a rash on his hands since 1968, and that his symptoms waxed and waned over the years.  The diagnosis was dyshidrotic eczema of the hands.  When treated by VA in June 1993, he reported that his skin problems began in 1967.  

In a letter received in April 1994, the Veteran reported that he first started having skin problems early on during his tour of duty in Southeast Asia.  He also reported that the skin problems on his feet, hands, ears, back, chest and legs had improved since he stopped working following his brain hemorrhage in 1978, but that he continued to have periodic flare-ups over the years.  

VA medical records showed that the Veteran was treated periodically for various maladies, including skin problems involving his hands, face, back and legs on numerous occasions from 1986 to the present.  The assessments included dyshydrotic eczema of the hands, comedonal acne, seborrheic dermatitis, intermittent folliculitis.  (See i.e., November 2000 VA outpatient note).  

On VA QTC examination in February 2005, the Veteran reported that he started having skin problems on his hands and feet in service in 1967, and that he started getting warts between his legs and skin problems on his ears in 1969.  The diagnosis was dyshidrotic of the hands, but no etiological opinion was given.  

When examined by VA in April 2012, the Veteran reported a 40 year history of blackheads on his chest and back, and recurrent rashes on his groin and buttock.  On examination, there were pitted scars on his cheeks and forehead, open comedones on the central chest, back, groin and intergluteal cleft.  There were no cutaneous abnormalities of the hands.  The diagnoses were acne vulgaris and intertrigo, now resolved.  Again, the examiner did not provide a medical opinion or discussion concerning the etiology of the Veteran's skin disorder.

When examined by VA in September 2012, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history, and clinical findings on examination.  There was no evidence of atopic dermatitis, purities, eczema, psoriasis or chloracne.  The diagnoses include acne vulgaris and onychomycosis of the toe nails.  The examiner noted that there was no evidence of a chronic skin disorder in service and opined, that it was less likely than not that the Veteran's current skin problems were incurred in or caused by service.  

In this case, the Board finds the September 2012 VA opinion persuasive as it was based on a longitudinal review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current skin problems were not incurred in or otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Preteen v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the September 2012 VA opinion.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this case, while the Veteran testified that he was treated for skin problems "all over" his body on several occasions and was diagnosed with "laterite palsy" while serving in the Southeast Asia theater, the STRs showed no evidence of treatment or a diagnosis for any type of skin disorder while he was in Vietnam.  While the STRs showed that he was treated for a fungus on his feet on one occasion in 1968, after he returned from Southeast Asia, there was no evidence of any further complaints, treatment or abnormalities for any recurrence of the fungus infection or any other skin problems during service.  In fact, the Veteran specifically denied any skin problems at the time of his separation examination in June 1968, only three months later.  That the Veteran would have chronic skin problem affecting most of his body and was allegedly diagnosed with a skin disorder during service, but would specifically deny any history of skin problems at the time of his service separation examination is not rational or believable, and reflects negatively on his credibility.  

The Board is further troubled by the Veteran's inconsistent and contradictory statements regarding the nature and date of onset of his skin problems.  As noted above, on his original claim for VA compensation in May 1987, the Veteran mentioned only a skin problem on his hands, and reported that it began in 1978.  On an Agent Orange examination in November 1986, a few months earlier, he reported that his skin problem of the hands started after service.  However, on his claim for VA pension in June 1993, and in a letter received in April 1994, he reported that his skin problems began early on when he was in Southeast Asia in 1967.  Given the Veteran's conflicting statements concerning the nature and date of onset of his skin problems, and the normal findings at the time of his service separation examination, the Board finds that he is not a reliable historian and that his allegations of a chronic skin disorder in service and pertinent symptoms since service is of little probative value.  Therefore, the Board declines to assign his contentions any evidentiary weight.  

With regard to the claim of service connection for a skin disorder based on presumptive diseases, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Here, the Veteran has never been shown to have chloracne, and the skin disorders that have been documented in the record since service are not ones for which presumptive service connection may be granted.  Thus, presumptive service connection for any current skin disorder due to herbicide exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The objective evidence in this case, showed that the Veteran was treated with an ointment for a fungus of the feet on one occasion in service, and that he was not shown to have any skin problems of the feet at the time of his separation examination only three months later.  Given the absence of any further complaints or recurrence of the fungus infection during service, there is no basis to conclude that the single incident was indicative of a chronic skin disorder.  Moreover, as fungus of the feet is not one of the conditions listed under 38 C.F.R. § 3.309(a), there is no basis to establish service connection based on a finding of continuity of symptomatology.  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to offer a medical opinion concerning the nature or etiology of his current skin disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the instant case, the competent and probative September 2012 VA examination determined that any current skin disorder was not related to service.  As there is no competent medical evidence of record suggesting a connection between the Veteran's current skin problems and service, and no competent evidence of a chronic skin disorder in service or until many years after service, the record affords no basis to grant service connection.  Accordingly, service connection for a skin disorder must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.  




____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


